In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                           No. 11-661V
                                     Filed: February 25, 2013

*************************************
JUDY DODD                                  *       NOT TO BE PUBLISHED
                                           *
                                           *
              Petitioner,                  *       Special Master Zane
                                           *
        v.                                 *
                                           *       Stipulation; Influenza Vaccine;
                                           *       Brachial Plexopathy/Plexitis
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
                      Respondent.          *
                                           *
*************************************
William E. Cochran, Jr., Black, McLaren, Jones, Ryland & Griffe, P.C., Memphis, TN, for
Petitioner
Voris Edward Johnson, United States Dep’t of Justice, Washington, DC, for Respondent

                                 UNPUBLISHED DECISION1

        On February 25, 2013, the parties in the above-captioned case filed a Stipulation
memorializing their agreement as to the appropriate amount of compensation in this case.
Petitioner, Judy Dodd, alleged that she suffered a brachial plexopathy/plexitis injury that was
caused-in-fact by her receipt of an influenza (“flu”) vaccine received on October 21, 2008, which
is a vaccine that is contained in the Vaccine Injury Table, 42 C.F.R § 100.3(a). Petitioner alleges
that she experienced the residual effects of this injury for more than six months and that she has
1
 Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secrets or commercial or financial information that are privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. If the Special Master, upon review, agrees that the identified material fits within the
banned categories listed above, the Special Master shall redact such material from public access.
42 U.S.C. § 300aa-12 (d) (4); Vaccine Rule 18 (b).


                                                 1
not otherwise received compensation for such injuries. Petitioner seeks compensation related to
her injuries pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-
10 to 34.

        Respondent denies that the vaccine caused Petitioner’s brachial plexopathy/plexitis or
any other injury. Nonetheless, the parties have agreed informally to resolve this matter.
Stipulation, Appendix A hereto.

       The undersigned hereby ADOPTS the parties’ said Stipulation, attached hereto as
Appendix A, and awards compensation in the amount and on the terms set forth therein.
Specifically, Petitioner is awarded:

               a lump sum of $800,000.00, in the form of a check payable to petitioner, Judy
               Dodd. This amount represents compensation for all damages that would be
               available under 42 U.S.C. § 300aa-15(a).

        The Court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                              s/Daria J. Zane
                                              Daria J. Zane
                                              Special Master




2
  This document constitutes a final “decision” in this case pursuant to 42 U.S.C. § 300aa-
12(d)(3)(A). Unless a motion for review of this decision is filed within 30 days, the Clerk of the
Court shall enter judgment in accordance with this decision. Pursuant to Vaccine Rule 11(a), the
parties can expedite entry of judgment by each party filing a notice renouncing the right to seek
review by a United States Court of Federal Claims judge.

                                                 2